internal_revenue_service number release date index number -------------------------------------------------------- ---- ----------- ------------------------------------------ --------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ---------------- telephone number -------------------- refer reply to cc psi plr-128484-14 date date re ------------------------------------------------------- ------------------------------------------------------------ legend ---------------------------- ---------------------- ----------------- ---------------------- ----------------------------- -------------------------------- --------------------------------------------------------------------------------- testator date date date son daughter trust a ------------------------------------------------------------------------------------------ trustee ------------------------------------------------------ ------------------- state --------------------- date ------------ state statute ----------------------------------------------- ----------------------- date ------ year ------------------------ spouse trust b ----------------------------------- --------- a ------------------------------------------------------- statute statute ----------------------------------------------------- ------------------ date b -- plr-128484-14 dear ------------ this letter responds to your authorized representative’s letter of date regarding the generation-skipping_transfer gst tax consequences of a proposed merger of trust a and trust b facts the facts and representations submitted are as follows testator executed a will dated date and two codicils dated date and date testator died on date a date prior to date survived by testator’s children son and daughter article vii of testator’s will created a_trust trust a for the benefit of son and son’s lineal_descendants the current trustee of trust a is trustee an identical trust was created for daughter this private_letter_ruling pertains to trust a currently article vii sec_1 provides that the trustee of trust a shall pay to son or apply for his benefit the net_income in convenient monthly or quarterly installments until the death of son article vii sec_2 provides that if in the sole judgment of the trustee the net_income from trust a supplemented by funds available from other sources to son is not sufficient to meet the reasonable needs of son in his station in life then the trustee may pay to or apply for the benefit of son so much of the principal of trust a as the trustee in its sole discretion shall from time to time deem requisite or desirable without being required to adjust or account with respect to the interest of any other beneficiary under the provisions of article vii article vii sec_1 provides that upon the death of son all the funds and properties constituting trust a is to vest in and be delivered and conveyed to son’s surviving issue per stirpes if son leaves no issue surviving him the assets of trust a will be added to a_trust for the benefit of daughter article vii sec_4 provides that if son dies and is not survived by any lineal_descendants by daughter or by any lineal_descendants of daughter the assets of trust a are to be distributed to the persons who are entitled to take testator’s personal_property under the laws of intestacy then in effect in state sec_3 of article vii provides that if any of the properties constituting a part of trust a shall vest in the issue of son who is under age then such beneficiary’s share is to remain in trust until the beneficiary’ sec_21st birthday the trustee may make income or principal distributions to such beneficiary in its sole discretion for the suitable support plr-128484-14 and education of the beneficiary until the beneficiary attains age or sooner die whereupon the principal and any accumulated income of such trust shall be delivered discharged of the trust on date upon the appointment of trustee as successor trustee the principal place of administration of trust a was moved from state to state with the consent of son and son’s living issue in accordance with statute accordingly trust a is governed under the laws of state on date in year son’s spouse spouse established an irrevocable_trust trust b for the benefit of son and son’s lineal_descendants the trustee of trust b is trustee spouse funded trust b with dollar_figurea spouse intends to allocate dollar_figurea of her available gst tax exemption to the transfer on spouse’s year form_709 united_states gift and generation-skipping_transfer_tax return accordingly it is represented that trust b will have an inclusion_ratio of zero with respect to the assets contributed by spouse during son’s lifetime the dispositive terms of trust b are identical to the provisions of trust a article iv a of trust b provides that the net_income of trust b shall be paid to or applied for the benefit of son in convenient monthly or quarterly installments until the death of son article iv b provides that if in the sole judgment of the trustee the net_income from trust b supplemented by funds available from other sources to son shall not be sufficient to meet the reasonable needs of son in his station in life then the trustee may pay to or apply for the benefit of son so much of the principal of trust b as the trustee in its sole discretion shall from time to time deem requisite or desirable without being required to adjust or account with respect to the interest of any other beneficiary article iv c provides that upon son’s death all the funds and properties constituting trust b is to be apportioned among son’s surviving issue per stirpes and each share so apportioned will be held as a separate trust for the benefit of such issue in accordance with article v of trust b further trusts if son dies leaving no issue surviving all the funds and properties constituting trust b shall be delivered outright and free of trust to daughter if she is living if daughter is not then living then trust b shall be delivered outright and free of trust to the surviving issue of daughter per stirpes if son is not survived by living issue by daughter or by any living issue of daughter then trust b shall be delivered outright and free of trust to the then living person or persons who would be entitled to receive the personal_property of testator under the laws of intestacy then in effect in state article v provides that the trustee shall hold trust b in separate trusts for each descendant of son each descendent is referred to as beneficiary for purposes of articles v article v a provides that the trustee may pay or apply all or any portion of the net_income for the beneficiary of a further trust in the trustee’s absolute discretion any net_income not paid shall be added to principal during any taxable_year of the plr-128484-14 trust in which the net_income is less than b percent of the net fair_market_value of the trust assets as of the first day of such taxable_year trust income shall be deemed to be increased by an amount that when added to the actual net_income of the trust will equal b percent of the net fair_market_value of the trust assets as of the first day of such taxable_year article v b provides that the trustee may transfer and pay over all or any part of the principal of the further trust to or for the benefit of the beneficiary article v c provides that each beneficiary shall have the power to appoint by specific reference to this general_power_of_appointment in the beneficiary’s will all or any part of the principal and income of the beneficiary’s further trust remaining at the time of the beneficiary’s death to one or more lineal_descendants of son or to the beneficiary’s estate in such proportions and amounts as the beneficiary shall designate in the beneficiary’s absolute discretion article v d provides that if the beneficiary does not exercise his or her general_power_of_appointment the property remaining in the beneficiary’s further trust will be apportioned in equal shares with one share for each of the beneficiary’s children who is then living and one share for each of the beneficiary’s children who is then deceased and survived by living issue per stirpes if the beneficiary has no living lineal_descendants the property remaining in the beneficiary’s further trust will be apportioned among the beneficiary’s living siblings and the living descendants of any of the beneficiary’s deceased siblings per stirpes in default of all the foregoing beneficiaries the property remaining in the beneficiary’s further trust will be apportioned among the lineal_descendants of son per stirpes each share apportioned for a lineal descendant will be held in a separate trust for that descendant which will be administered under the terms of article v of trust b subject_to the receipt of a favorable private_letter_ruling trustee will merge trust a into trust b as reflected in the trust merger agreement dated date all of the presumptive remainder beneficiaries have consented to the merger of trust a into trust b following the merger all of the assets of trust a and trust b will be administered in accordance with the terms of trust b statute provides that a trustee may merge any or more trusts whether or not created by the same trustor to be held and administered as a single trust if such a merger would not result in a material_change in the beneficial interests of the trust beneficiaries or any of them in the trust a trustee may merge trusts under statute without authorization by the court statute you have requested the following rulings the merger of trust a into trust b will not cause the portion of trust a merged into trust b to lose its status as a grandfathered trust exempt from gst tax under sec_26_2601-1 plr-128484-14 future distributions from trust b attributable to assets received from trust a to son or beneficiary as defined in trust b will not be subject_to gst tax following the merger of trust a into trust b the portion of the merged trust attributable to the assets received from trust a and the portion of the merged trust attributable to the assets contributed to trust b by spouse will be treated as separate trusts for gst tax purposes law and analysis ruling sec_2601of the internal_revenue_code imposes a tax on every generation- skipping transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip under section of the tax_reform_act_of_1986 the act the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c relating to property includible in the grantor’s gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust plr-128484-14 to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer in the instant case the merger of trust a and trust b is permitted under state law if such merger would not result in a material_change in the beneficial interests of the trust beneficiaries statute statute provides that a trustee may act under statute without the authorization by the court the beneficiaries including the presumptive remainder beneficiaries have consented to the merger of trust a into trust b and trustee executed the trust merger agreement during son’s lifetime the terms of trust a and trust b are identical pursuant to the terms of trust a upon son’s death the assets of trust a will be distributed outright to son’s surviving issue per stirpes pursuant to the terms of trust b upon son’s death the properties constituting trust b will be apportioned for the benefit of each surviving issue of son per stirpes in respective further trusts however each beneficiary of a further trust is granted a general_power_of_appointment over his or her respective trust which will cause that trust to be includible in such beneficiary’s gross_estate at the beneficiary’s death under sec_2041 further each beneficiary will be treated as the transferor of the trust corpus for gst tax purposes under sec_2652 accordingly the terms of each further trust will not extend the time for vesting of any beneficial_interest in the trust in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date the original trust trust a became irrevocable extending beyond any life in being at the date the original trust became irrevocable plus a period of years moreover each further trust will not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the trustee action therefore based on the facts submitted and representations made we conclude that the merger of trust a into trust b will not cause the portion of trust a merged into trust b to lose its status as a grandfathered trust exempt from gst tax under sec_26_2601-1 further future distributions from trust b attributable to assets received from trust a to son or beneficiary as defined in trust b will not be subject_to gst tax ruling sec_2652 provides that for purposes of chapter the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter plr-128484-14 the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2654 provides that for purposes of this chapter the portions of a_trust attributable to transfers from different transferors shall be treated as separate trusts sec_26_2654-1 provides that if there is more than one transferor with respect to a_trust the portions of the trust attributable to the different transferors are treated as separate trusts for purposes of chapter treatment of a single trust as separate trusts under this paragraph does not permit treatment of those portions as separate trusts for purposes of filing returns and payment of tax or for purposes of computing any other tax imposed under the code also additions to and distributions from such trusts are allocated pro_rata among the separate trusts unless otherwise expressly provided in the governing instrument sec_26_2654-1 example illustrates a situation where a transfers dollar_figure to an irrevocable generation-skipping_trust b simultaneously transfers dollar_figure to the same trust as of the time of the transfers the single trust is treated as two trusts for purposes of chapter because a contributed of the value of the initial corpus of the single trust principal is treated as a separate trust created by a similarly because b contributed of the value of the initial corpus of the single trust is treated as a separate trust created by b a or b may allocate their gst_exemption under sec_2632 to the respective separate trusts in the instant case testator is the transferor of the assets in trust a for purposes of sec_2652 and spouse is the transferor of the assets in trust b for purposes of sec_2652 accordingly pursuant to sec_2654 trust a and trust b comprising the merged trusts which portions are attributed to two different transferors will be treated as separate trusts based on the facts submitted and representations made we conclude that following the merger of trust a and trust b the portion of the merged trust attributable to the assets received from trust a and the portion of the trust attributable to the assets contributed to trust b by spouse will be treated as separate trusts for gst tax purposes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-128484-14 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures cc
